Citation Nr: 1734950	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-30 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder. 

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post myocardial infarction (CAD). 

3.  Entitlement to an initial compensable rating for a bilateral hearing loss disability. 

4.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2011 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

The record indicates that there are outstanding VA treatment records.  Specifically, the Veteran testified that he received psychiatric treatment at the Brooksville VA clinic every three months.  While the Veteran submitted excerpts of VA treatment for prostate cancer dated as recently as June 23, 2017, complete treatment records subsequent to December 9, 2011 have not been obtained.  Additionally, a February 7, 2011 audiology consultation note indicates that audiometric results could be viewed under "tools display audiogram."  Nevertheless, the referenced audiogram results have not been associated with the claims file.  On remand, updated VA treatment records and the referenced February 7, 2011 audiogram results must be associated with the record. 

At his November 2016 hearing, the Veteran testified that his hearing loss and CAD symptomatology had increased in severity since his March 2011 VA audiology and heart conditions examinations.  According, additional VA audiological and heart diseases examinations are warranted. 

With regard to the Veteran's anxiety disorder, at his November 2016 hearing the Veteran reported experiencing nightmares 2-3 times per week and noted he had been prescribed medication to help manage his anxiety symptoms.  The most recent VA mental disorders examination report, dated in April 2011, indicates that the Veteran had not experienced nightmares in a couple of years and had not required psychiatric medication.  In light of the above, the Board finds that another mental disorders examination is warranted. 

Finally, the Board notes that the resolution of the Veteran's increased rating claims may impact his TDIU claim.  As such, the TDIU claim is inextricably intertwined with these issues, and will also be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from December 9,   2011 to present, as well as the February 7, 2011 audiogram results, and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for    his disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above is completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The claims file should be reviewed by   the examiner in conjunction with the examination. Any indicated tests or studies should be completed.  

4.  Schedule the Veteran for a VA heart conditions examination to determine the current severity of his service-connected CAD.  The claims folder should be reviewed by the VA examiner.  All necessary testing must be accomplished.  If such testing cannot be accomplished, the examiner should explain why.  All associated symptomatology should be noted.

5.  Schedule the Veteran for a VA mental disorders examination to assess the current severity of his service-connected anxiety disorder.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should address all symptomatology of the Veteran's anxiety disorder         and address the impact on his occupational and social functioning.

6.  After the above has been completed to the extent possible, readjudicate the claims.  If the benefits sought   on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, return the appeal to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United      States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




